Rehearing en banc granted by order filed
10/23/00; published opinion issued 9/14/00
is vacated
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WALTER MICKENS, JR.,
Petitioner-Appellant,

v.
                                                                      No. 00-4
JOHN B. TAYLOR, Warden, Sussex I
State Prison,
Respondent-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CA-98-102-3)

Argued: June 6, 2000

Decided: September 14, 2000

Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Reversed by published opinion. Judge Michael wrote the majority
opinion, in which Judge Motz joined. Judge Widener wrote a dissent-
ing opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert James Wagner, WAGNER & WAGNER, Rich-
mond, Virginia, for Appellant. Robert Quentin Harris, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Rich-
mond, Virginia, for Appellee. ON BRIEF: Robert E. Lee, Jr., VIR-
GINIA CAPITAL REPRESENTATION RESOURCE CENTER,
Richmond, Virginia, for Appellant. Mark L. Earley, Attorney General
of Virginia, OFFICE OF THE ATTORNEY GENERAL, Richmond,
Virginia, for Appellee.

_________________________________________________________________

OPINION

MICHAEL, Circuit Judge:

In 1993 a jury in Virginia state court convicted Walter Mickens of
capital murder, and he was sentenced to death. Mickens' federal
habeas counsel discovered something by chance that Mickens did not
know: Mickens' lead counsel in his murder case was representing the
murder victim on criminal charges at the time of the victim's death.
The state judge who appointed counsel for Mickens knew or should
have known that the back-to-back representation presented an appar-
ent conflict, but the judge failed to inquire. This looks bad, but there
is more. Mickens' lead counsel had an actual conflict of interest as a
result of his representation of the murder victim. These circum-
stances, taken together, require that Mickens be afforded a new trial
under the authority of Wood v. Georgia, 450 U.S. 261 (1981). We
therefore reverse the district court's judgment denying Mickens a writ
of habeas corpus. The district court will award the writ on remand
unless the Commonwealth of Virginia gives Mickens a new trial.

I.

We take the facts about the crime from the Supreme Court of Vir-
ginia, Mickens v. Commonwealth, 442 S.E.2d 678 (Va. 1994). See 28
U.S.C. § 2254(e)(1). On March 28, 1992, Timothy Hall, age seven-
teen, was living with his fourteen-year-old friend, Raheem Gordon,
and Gordon's father in an apartment at 28th and Washington Streets
in Newport News, Virginia. Between 7:00 and 8:00 p.m. that evening,
Hall gave young Gordon a ride to the nearby Towers apartment build-
ing, where Gordon attended a party. Hall had intended to go to the
same party later, but he never appeared. One item about Hall's dress
that evening becomes important later: he was wearing a pair of Gor-
don's Nike brand "Cross Trainer" athletic shoes. At about 8:00 p.m.
Vincent West and Bruce Mitchell, who were attending the Towers

                    2
party, left and went to a nearby convenience store. After buying a few
items and leaving the store, West and Mitchell went to a park next to
the Towers building. While sitting in the park, West and Mitchell saw
a man with a bicycle hiding in some bushes and looking at them. The
man was later identified as the petitioner, Walter Mickens. Less than
forty hours later, at about 12:30 p.m. on March 30, 1992, Chris Bas-
ford was walking along the James River in Newport News when he
saw a body lying face down on a mattress beneath an abandoned con-
struction company building. The body's legs were spread apart, and
it was nude from the waist down, except for socks. The body was
identified as that of Timothy Hall. Pubic hairs were recovered from
the buttocks of Hall's body. There were bloody "transfer" stains on
the outsides of his thighs, and there was a white liquid substance close
to his anus. The autopsy by the medical examiner revealed that Hall
had been subjected to 143 separate "sharp force injuries." The exam-
iner concluded that Hall had bled to death and that twenty-five of the
wounds were fatal. The examiner opined that the fatal wounds may
not have caused instant death and that Hall could have lived as long
as thirty to forty minutes after infliction of the last wound.

On the evening of April 4, 1992 (five days after Hall's body was
found), the Newport News police, Officer D. A. Seals and Detective
Dallas Mitchell, responded to a complaint that an African-American
male, who was riding a bicycle, had assaulted a juvenile. Seals and
Mitchell soon found Mickens riding a bicycle in the parking area at
the abandoned construction company building. When Seals displayed
his badge and approached Mickens, Mickens fled on his bicycle. He
did not get far. Seals and Mitchell tracked Mickens down as he was
being detained by other officers. Mickens was arrested at 7:00 p.m.
on the charges involving the juvenile. After Mickens was given his
Miranda warnings, he agreed to talk. Without telling Mickens how
Hall had been murdered, Detective Mitchell told Mickens that he
knew Mickens had killed Hall. Mickens denied any involvement in
Hall's murder, but said, "You didn't find any knife on me, did you?"
The following morning, the police obtained warrants charging Mick-
ens with the murder and attempted sodomy of Hall. When Detective
Seals handed Mickens the warrants, Mickens said,"I accept the war-
rants, I accept the charges." Seals asked Mickens what he meant by
that, and Mickens responded, "Mother f___r, if I told you I accept the
warrants that means I'm guilty, don't it?"

                    3
On April 7, 1992, the police found Michael Jacobs wearing the
Nike brand "Cross Trainer" shoes that Hall had been wearing when
Raheem Gordon had last seen Hall alive. Jacobs testified that he had
bought the shoes from Mickens for $5.00 the previous week (the
week Hall's body was found).

The Commonwealth offered the following evidence through expert
witnesses. The pubic hairs removed from Hall's buttocks were from
an African-American and were alike in "all identifiable microscopic
characteristics" to the pubic hair sample taken from Mickens, who is
African-American. Tissue was attached at the roots of the hairs, indi-
cating that the hairs had been forcibly removed, possibly by the rub-
bing of genitals against Hall's buttocks. The stain on the mattress
cover was of human sperm. DNA analysis (RFLP type) revealed that
Hall could not have produced the sperm. Mickens' DNA pattern
matched the DNA pattern in the sperm, however. The approximate
percentages of the population that could have deposited the sperm
were one in 27,000 Caucasians, one in 6,000 African-Americans, and
one in 2,000 Hispanics.

On March 26, 1993, about a year after Hall's murder, Mickens was
in a holding cell at the courthouse with a man named Tyrone Brister.
Brister testified about his encounter with Mickens. Brister asked
Mickens why he was there, and Mickens answered,"They said I
stabbed somebody 140 something times in the head." Mickens then
lowered his voice and said, "which I did." Mickens also told Brister
that "they" said he also sodomized the victim and stole his sneakers.
Again, Mickens lowered his voice and said, "which I did."

The jury found Mickens guilty of the capital murder of Hall, spe-
cifically, murder during the commission of, or following, an
attempted forcible sodomy. Mickens was sentenced to death, and the
Supreme Court of Virginia affirmed. See Mickens v. Commonwealth,
442 S.E.2d 678 (Va. 1994). The United States Supreme Court granted
his first petition for certiorari and remanded the case "for further con-
sideration in light of Simmons v. South Carolina , 512 U.S. 154
(1994)." Mickens v. Virginia, 513 U.S. 922 (1994). On remand the
Supreme Court of Virginia concluded that Simmons mandated a
resentencing because "the jury was entitled to be informed of Mick-
ens' parole ineligibility." Mickens v. Commonwealth, 457 S.E.2d 9,

                     4
10 (Va. 1995). On February 5-8, 1996, the trial court held a new sen-
tencing hearing. The jury again fixed Mickens' sentence at death.
Mickens appealed, the Supreme Court of Virginia affirmed the sen-
tence, see Mickens v. Commonwealth, 478 S.E.2d 302, 307 (Va.
1996), and the Supreme Court denied certiorari, see Mickens v. Vir-
ginia, 520 U.S. 1269 (1997). Mickens then pursued state post-
conviction relief. The Supreme Court of Virginia summarily denied
his petition for a writ of habeas corpus on December 15, 1997. Mick-
ens then sought federal habeas corpus relief with the assistance of
counsel appointed by the district court.

It was Mickens' federal habeas counsel who first discovered that
Mickens' lead trial counsel, Bryan Saunders, labored under a conflict
of interest. (The facts about the conflict issue are taken from the find-
ings of the district court in Mickens' federal habeas proceeding.)
While investigating Mickens' case, federal habeas counsel went to the
Newport News Juvenile and Domestic Relations Court (JDR Court)
to review Mickens' JDR file. While there, counsel also asked the
clerk on duty for any files involving Timothy Hall. Although juvenile
case files are confidential and are not to be disclosed publicly without
a court order, see Va. Code Ann. § 16.1-305, the clerk slipped up and
produced Hall's file. This file revealed that at the time of Hall's death,
Saunders was representing him on assault and concealed weapon
charges. The first of these charges originated on February 21, 1992,
when Hall's mother swore out a warrant for assault and battery
against him. She said that her son had grabbed her by the arms and
shoved her to the ground. Hall was booked again around March 13,
1992, when the Newport News police charged him with possession
of a concealed weapon (a serrated bread knife wrapped in paper). Hall
appeared before the JDR Court on March 20, 1992, when Judge Paul
Criver, Jr. appointed Saunders to represent Hall on the two charges.
A hearing in the matter was continued to April 3, 1992. Sometime
between March 20 and March 28, 1992 (the day Hall was last seen
alive), Hall came to Saunders' office for an interview that lasted
between fifteen and thirty minutes. They discussed the circumstances
surrounding each of the charged crimes.

On Friday, April 3, 1992, four days after Hall's body was discov-
ered, Judge Aundria Foster of the JDR Court dismissed the assault
and concealed weapon charges against Hall, noting that he was

                     5
deceased. Judge Foster's handwritten order was entered on the indi-
vidual docket sheet for Hall's case. The docket sheet was a single
page that included Hall's full name, his date of birth, the charges, an
abbreviated history of the proceedings, and the identity of his
appointed lawyer, Saunders. That same day Saunders went to the
courthouse for the scheduled hearing in Hall's case, and someone
(Saunders does not recall whom) told him that Hall was dead and that
the case had been dismissed. Mickens was arrested the next day, Sat-
urday, April 4, 1992. On the following Monday, April 6, 1992, Judge
Foster -- the same judge who handled the dismissal of Hall's case --
appointed Saunders to represent Mickens in his trial for the capital
murder of Hall. Mickens' arrest warrants, which appear to have been
before Judge Foster when she appointed Saunders, charged that "on
or about March 30, 1992" Mickens murdered "Timothy Jason Hall,
white male, age 17, by stabbing, and during the commission of an
abduction, and sodomy as well as robbery." Mickens v. Greene, 74
F. Supp. 2d 586, 614 (E.D. Va. 1999). Judge Foster did not make any
inquiry into whether Saunders would have a conflict in representing
Mickens.

Following his appointment, Saunders represented Mickens at the
guilt phase of his murder trial and at both of his sentencings. Saunders
worked with court-appointed co-counsel, Warren Keeling, but
Saunders was responsible for about ninety percent of the workload.
Keeling did take the lead at the sentencings. Neither Saunders nor
Keeling represented Mickens on his state habeas petition. Saunders
never told Mickens (or Keeling) that he had represented Hall, and
Mickens did not learn about it until federal habeas counsel saw Hall's
JDR file.

On June 25, 1998, Mickens filed a petition in federal court for a
writ of habeas corpus under 28 U.S.C. § 2254. The district court
denied the petition. That court rejected the conflict of interest claim
after concluding that "the possible conflict of interest presented by
Saunders' successive representation of Hall and Mickens never rip-
ened into an actual conflict nor was Saunders' advocacy impaired
thereby." Mickens, 74 F. Supp. 2d at 615. The district court also
rejected Mickens' other claims, including those for ineffective assis-
tance of counsel and insufficiency of evidence. Mickens raises several
issues on appeal, but he devotes most of his attention to the question

                    6
of Saunders' conflict of interest. Because Mickens filed his federal
habeas petition after the April 24, 1996, enactment of the Antiterro-
rism and Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No.
104-132, 110 Stat. 1214, we apply 28 U.S.C. § 2254 as amended by
AEDPA. See Mueller v. Angelone, 181 F.3d 557, 565-72 (4th Cir.),
cert. denied, 120 S. Ct. 37 (1999). We now turn to the issues.

II.

The Sixth Amendment guarantees a defendant in a criminal case
the right to effective assistance of counsel, which includes the right
to representation that is free of conflicts of interest. See Cuyler v. Sul-
livan, 446 U.S. 335, 345-50 (1980). Mickens argues that either of the
following two circumstances mandates an award of the writ on con-
flict grounds: (1) the state court failed to inquire into Saunders' con-
flict of interest when it knew or should have known that a conflict
existed, and (2) Saunders labored under an actual conflict of interest
that adversely affected his representation. Conflicts claims present
"mixed questions of law and fact that we review de novo." See Wil-
liams v. French, 146 F.3d 203, 212 (4th Cir. 1998) (citing Sullivan,
446 U.S. at 342), cert. denied, 525 U.S. 1155 (1999). Of course, the
district court's underlying factual findings "are subject to the clearly
erroneous standard set forth in Rule 52(a), Fed. R. Civ. P." Fields v.
Attorney General, 956 F.2d 1290, 1297 n.18 (4th Cir. 1992).

A.

Before we examine the merits of Mickens' conflicts claim, we
address the Commonwealth's argument that this claim is barred under
the requirement for exhaustion and the doctrine of procedural default.
The exhaustion doctrine bars a claim if it is raised for the first time
in a federal habeas petition. See Breard v. Pruett, 134 F.3d 615, 619
(4th Cir.) (citing Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir.
1997)), cert. denied, 523 U.S. 371 (1998). The procedural default
doctrine bars a claim when the habeas petitioner"fails to exhaust
available state remedies and `the court to which the petitioner would
be required to present his claims in order to meet the exhaustion
requirement would now find the claims procedurally barred.'" Id.
(quoting Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991)).

                     7
A petitioner may overcome both the exhaustion and procedural
default bars by showing cause and actual prejudice. See Breard, 134
F.3d at 620. A petitioner can establish cause by showing "that the fac-
tual basis for [the] claim was unavailable to him at the time he filed
his state habeas petition." Id. See also McCleskey v. Zant, 499 U.S.
467, 493-94 (1991); Williams, 146 F.3d at 209. The district court con-
cluded that Mickens established cause: "Here, Saunders' silence and
state law requirements for secrecy of juvenile court records operated
together to preclude Mickens from raising the conflict of interest
claims in his state habeas petition." Mickens , 74 F. Supp. 2d at 600.
Juvenile files are confidential and may not be produced without court
order. See Va. Code Ann. § 16.1-305. The Commonwealth neverthe-
less argues that if federal habeas counsel was able to discover the
facts behind the conflicts claim, then Mickens could have done the
same thing when he was developing his claims on state habeas. We
disagree. As the district court found, "the fortuitous circumstances by
which federal habeas counsel discovered the truth about Saunders'
conflict prove beyond question that Mickens did not fail in his duty
to inquire in the state court proceedings." Mickens, 74 F. Supp. 2d at
601 (citing Amadeo v. Zant, 486 U.S. 214, 224 (1988)). It was only
through a clerk's mistake that federal habeas counsel saw Hall's JDR
file, and as soon as a supervisor discovered the error, the file was
taken from federal habeas counsel. Under these circumstances, we
agree with the district court that "the factual predicate for [the con-
flicts claim] was not available to Mickens in state court nor was it dis-
coverable through the exercise of diligent investigation." Mickens, 74
F. Supp. 2d at 602. Mickens has established cause.

To establish prejudice to excuse his default, a petitioner must show
that his counsel's error "worked to his actual and substantial disad-
vantage," not merely that the error "created a possibility of prejudice."
United States v. Frady, 456 U.S. 152, 170 (1982) (emphasis omitted).
In conflict of interest cases prejudice is presumed once a petitioner
establishes the merits of the underlying claim. See Sullivan, 446 U.S.
at 349-50; Wood v. Georgia, 450 U.S. 260, 273-74 (1981). Our preju-
dice inquiry in this case thus incorporates the test for establishing the
underlying conflict of interest claim. See Williams, 146 F.3d at 212-
13 (analyzing actual prejudice by examining the merits of petitioner's
conflict of interest claim); Rosenwald v. United States, 898 F.2d 585,
587 (7th Cir. 1990) (concluding that to show actual prejudice the peti-

                    8
tioner must establish the merits of his Sullivan claim). This means that
we proceed directly to the merits of Mickens' conflict of interest
claim.

B.

Mickens' first conflict argument is that he must be retried for the
following reason: the state judge who appointed Saunders to represent
him on the capital murder charge conducted no inquiry even though
the judge knew or should have known that Saunders' back-to-back
representation of the murder victim and the accused would present a
conflict. As a general rule, to establish ineffective assistance of coun-
sel, a petitioner must show (1) objectively unreasonable performance
and (2) prejudice. See Strickland v. Washington , 466 U.S. 668, 687
(1984). A different test applies when there is a conflict of interest
claim: "In order to establish a violation of the Sixth Amendment, a
defendant who raised no objection at trial must demonstrate that an
actual conflict of interest adversely affected his lawyer's perfor-
mance." Sullivan, 446 U.S. at 348. As we have said, "[w]hen counsel
for a defendant in a criminal case has an actual conflict of interest . . .
and the conflict adversely affects counsel's performance in the
defense of the defendant, prejudice to the defense is presumed and a
new trial must be ordered." United States v. Tatum, 943 F.2d 370, 375
(4th Cir. 1991) (citing Sullivan, 446 U.S. at 348-50).

There is a circumstance where a showing of adverse effect is not
required, according to Wood v. Georgia, 450 U.S. 260 (1981). We
have described that circumstance as follows: "In Wood v. Georgia,
the Court flatly stated that a conflict situation which is not addressed
by the trial court requires reversal . . . `when the trial court has failed
to make an inquiry even though it knows or reasonably should know
that a particular conflict exists.'" Tatum , 943 F.2d at 379 (emphasis
added, internal citation omitted) (quoting Wood , 450 U.S. at 272 n.18
(internal quotation marks omitted)). The Supreme Court decided
Wood on conflict of interest grounds even though neither party had
raised the conflict issue. See Wood, 450 U.S. at 265 n.4. The Court
concluded that "the record . . . demonstrate[d] that the possibility of
a conflict of interest was sufficiently apparent at the time of the [pro-
bation] revocation hearing to impose upon the[state] court a duty to
inquire further." Id. at 272. However, the Supreme Court could not

                     9
"determine whether an actual conflict of interest was present, espe-
cially without the benefit of briefing and argument." Id. Accordingly,
the Court ordered that the case be returned to the state trial court for
"a hearing to determine whether the conflict of interest that th[e]
record strongly suggest[ed] actually existed at the time of the proba-
tion revocation or earlier." Id. at 273. Significantly, the Wood Court
only asked the state court to determine whether there was an actual
conflict; it did not require an additional finding of adverse effect. The
Supreme Court specifically instructed the state court that if it found
"an actual conflict of interest" and "no valid waiver of the right to
independent counsel," "it must hold a new . . . hearing that is
untainted by a legal representative serving conflicting interests." Id.
at 273-74. Accordingly, to prevail under Wood a petitioner must
establish that (1) the trial court failed to inquire even though it knew
or reasonably should have known about an apparent conflict, see id.
at 272; Tatum, 943 F.2d at 379, (2) there"was no valid waiver of the
right to independent counsel," Wood, 450 U.S. at 274, and (3) counsel
had "an actual conflict of interest," id. at 273. Under Wood once a
petitioner makes this showing, prejudice is presumed, and the peti-
tioner is entitled to a new trial with conflict-free counsel. See id. at
273-74.

Wood places a special responsibility on trial courts to police situa-
tions that present apparent conflicts. As we have said, "[w]hen the
risk of a conflict of interest is brought to the attention of the trial court
. . . the court has the responsibility to investigate further, to advise the
defendant personally, and to receive a knowing waiver if that is the
expressed wish of the defendant." Tatum, 942 F.3d at 379. If a court
fails to initiate an inquiry when it knew or reasonably should have
known of an apparent conflict, it has not carried out its responsibility.
Careful attention to conflicts is essential to protecting a defendant's
Sixth Amendment right to counsel: "`Upon the trial judge rests the
duty of seeing that the trial is conducted with solicitude for the essen-
tial rights of the accused. . . . The trial court should protect the right
of an accused to have the assistance of counsel.'" Holloway v. Arkan-
sas, 435 U.S. 475, 484 (1978) (quoting Glasser v. United States, 315
U.S. 60, 71 (1942)), quoted in Tatum, 942 F.3d at 379. This includes
protecting the defendant's right to a lawyer who is free of conflicts.
A trial judge's immediate attention to obvious conflicts is also impor-
tant to maintain the integrity of, and public respect for, the justice sys-

                      10
tem. See Wheat v. United States, 486 U.S. 153, 160 (1988) (noting
that "courts have an independent interest in ensuring that criminal tri-
als are conducted within the ethical standards of the profession and
that legal proceedings appear fair to all who observe them"). Wood
supports these principles by encouraging (in a practical way) trial
judges to deal promptly with apparent conflicts: the case dispenses
with the requirement to show adverse effect when a judge should
have inquired, yet failed to do so, thus making it somewhat easier to
obtain a new trial.1
_________________________________________________________________
1 Despite the dissent's suggestion, see post at 24, we do not read Wood
as overruling Sullivan by implication when we point out that Wood does
not require a defendant to show adverse effect if the trial judge has failed
to inquire into an apparent conflict. Because Sullivan and Wood
addressed circumstances that are quite different, the two cases are easily
harmonized. In Sullivan the trial judge had no duty to inquire because the
defendant did not object to multiple representation and there was simply
"the mere possibility of a conflict." Sullivan, 446 U.S. at 345, 347. In this
context, when the trial court has no duty of inquiry, the Supreme Court
requires a defendant to "demonstrate that an actual conflict of interest
adversely affected his lawyer's performance." Sullivan, 446 U.S. at 348.
Sullivan, however, was careful to point out that a trial court must "initiate
an inquiry" when it "knows or reasonably should know that a particular
conflict exists." Id. at 347. But Sullivan did not articulate the defendant's
burden when the trial court fails to fulfill a clear duty to inquire. That
was left open for Wood. In Wood the record reflected much more than
the "mere possibility" of a conflict. Rather, the state trial judge was faced
with an apparent conflict -- one that was clearly suggested by the cir-
cumstances. Because there was an apparent conflict, Wood held that the
trial judge had a constitutional duty to inquire. See Wood, 450 U.S. at
272. The failure to fulfill this duty carries a definite consequence, as the
Court's remand order establishes:

          [The state] court should hold a hearing to determine whether the
          conflict of interest that this record strongly suggests actually
          existed at the time of the probation revocation or earlier. If the
          court finds that an actual conflict of interest existed at that time,
          and that there was no valid waiver of the right to independent
          counsel, it must hold a new revocation hearing that is untainted
          by a legal representative serving conflicting interests.

Id. at 273-74. This is not "shorthand for[Sullivan's] two-part test," see
post at 25; rather, the requirement for showing adverse effect is clearly
omitted.

                    11
Mickens meets the Wood test. First, the district court concluded
that Judge Foster "knew, or should have know[n]" of the "apparent
possible conflict." Mickens, 74 F. Supp. 2d at 613-15. On April 3,
1992, Judge Foster dismissed the charges against Timothy Hall due
to his death by making a handwritten order on his individual docket
sheet. That single-paged docket sheet identified Saunders as Hall's
lawyer. "[T]he next business day, Judge Foster appointed Saunders to
represent Mickens in the capital murder of Hall." Id. at 614. In addi-
tion to these circumstances, "[t]he heinous nature of the crime and the
publicity it received make it difficult to accept that the connection
would have escaped Judge Foster's notice." Id. And, "the judge was
no doubt aware that Mickens faced charges as to which it might be
necessary to counter `evidence about the victim and about the impact
of the murder on the victim's family,' at least at the penalty phase of
the case." Id. (quoting Payne v. Tennessee, 501 U.S. 808, 827 (1991)).
These facts and circumstances are sufficient to show that Judge Foster
knew or should have known of the apparent conflict. 2 Mickens also
did not waive his right to conflict-free counsel. Since he was never
informed of the conflict of interest, he had no opportunity to either
consider the conflict or to knowingly and intelligently waive his
rights. As we discuss next, Mickens establishes an actual conflict of
interest.3
_________________________________________________________________

Our circuit opinions do not prevent us from applying Wood in Mick-
ens' case, where the state judge was confronted with an apparent con-
flict. In the Fourth Circuit cases mentioned by the dissent (Gilliam,
Beaver, and Tatum), see post at 26-27, we did not conclude that the trial
judge had a constitutional duty to inquire. As a result, it was proper to
apply Sullivan and not Wood.

2 The district court concluded that JDR Judge Foster, who handled
Mickens' preliminary hearing, "was not relieved of her duty to inquire"
into the conflict situation simply because "the trial was to be conducted
in another court." Mickens, 74 F. Supp. 2d at 615. The district court was
correct. The right to conflict-free counsel arises at the beginning of a
case. See Holloway, 435 U.S. at 489-90 (discussing the importance of
conflict-free counsel at the pretrial stage).

3 Mickens also argues that he is entitled to a new trial even without
showing an actual conflict. Relief is required, he says, simply because
the state judge neglected her duty to inquire into a potential conflict of

                     12
We begin our analysis of the actual conflict issue by considering
Mickens' challenge to the test used by the district court. The district
court used a modified version of a test for actual conflict developed
by the Eleventh Circuit in Freund v. Butterworth , 165 F.3d 839 (11th
Cir.) (en banc), cert. denied, 120 S. Ct. 57 (1999). Freund distin-
guishes between cases of successive representation (such as Mick-
ens') and cases of simultaneous or multiple representation. The
Freund decision requires the petitioner to satisfy a tougher test in a
successive representation case: such a petitioner"must show that
either (1) counsel's earlier representation . . . was substantially and
particularly related to counsel's later representation of petitioner, or
(2) counsel actually learned particular confidential information during
the prior representation . . . that was relevant to petitioner's later
case." Freund, 165 F.3d at 859 (internal quotation marks, emphasis,
_________________________________________________________________
interest. He thus seeks relief under what is sometimes called the "auto-
matic reversal rule," which is based on a sentence from Wood: "Sullivan
mandates a reversal when the trial court has failed to make an inquiry
even though it `knows or reasonably should know that a particular con-
flict exists.'" Wood, 450 U.S. at 272 n.18 (quoting Sullivan, 446 U.S. at
347). At least one circuit (the Second) applies the automatic reversal rule
when a judge who knew or should have known of a possible conflict
failed to make an inquiry. See Ciak v. United States, 59 F.3d 296, 298,
307 (2d Cir. 1995) (holding that automatic reversal rule applies to federal
habeas cases); United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994)
(stating automatic reversal rule as follows: "When a possible conflict has
been entirely ignored, reversal is automatic."). Because, as we will
explain, Mickens has shown an actual conflict, we do not decide whether
the "automatic reversal rule" should be adopted in this circuit.

The dissent suggests that our application of Wood "is functionally
equivalent to the automatic reversal rule." Post at 28. It is not. We are
applying Wood in a straightforward way: when the trial court fails to
carry out its constitutional duty to inquire into an apparent conflict, the
defendant is entitled to a new trial if his counsel labored under an actual
conflict. On the other hand, under the automatic reversal rule the defen-
dant gets a new trial when the trial court fails to inquire into "even the
possibility" of a conflict. Levy, 25 F.3d at 153. In practice, possible con-
flicts do not always turn out to be actual conflicts. There is a real differ-
ence between the automatic reversal rule and our straight application of
Wood.

                     13
and alterations omitted). Moreover, proof of either of these elements
may not be enough, and the petitioner may be called upon to intro-
duce "other proof of inconsistent interests." Id. (internal quotation
marks omitted). Recognizing that neither the Supreme Court nor we
have ever restricted proof of a conflict to the"two [Freund] scenar-
ios," the district court did modify the test to allow Mickens to meet
his burden "through other proof of inconsistent interests . . . if the
interests actually diverged." Mickens, 74 F. Supp. 2d at 603 (internal
quotation marks omitted).

Even though the district court's modification arguably broadens the
Freund test, we decline to adopt that test, even as modified. Neither
the Supreme Court nor this court has ever held that a stricter test
should apply to a case of successive representation. In our most recent
opinion involving successive representation, Burket v. Angelone, 208
F.3d 172 (4th Cir.), cert. denied, 120 S. Ct. 2761 (2000), we neither
mentioned Freund nor indicated that successive representation cases
should be treated any differently than cases of multiple representation.
Instead, Burket reaffirmed that a variety of conflicting interests may
infect a lawyer's representation:

          Counsel's "representation of conflicting interests, however,
          is not always as apparent as when he formally represents
          two parties who have hostile interests. He may harbor sub-
          stantial personal interests which conflict with the clear
          objective of his representation of the client, or his continu-
          ing duty to former clients may interfere with his consider-
          ation of all facts and options for his current client."

Burket, 208 F.3d at 185 (quoting Tatum , 943 F.2d at 376). To deter-
mine whether Sullivan's "actual conflict" requirement is met, we have
formulated the following test: "To establish an actual conflict of inter-
est, the petitioner must show that his interests`diverge[d] with respect
to a material factual or legal issue or to a course of action.'" Williams,
146 F.3d at 212 (quoting Sullivan, 446 U.S. at 356 n.3 (Marshall, J.,
concurring in part and dissenting in part)). See also Gilbert v. Moore,
134 F.3d 642, 652 (4th Cir.) (stating same test), cert. denied, 525 U.S.
840 (1998). We adhere to our existing test.

Mickens contends that Saunders labored under one or more actual
conflicts of interest. Mickens begins by arguing that his interests

                     14
diverged from Saunders' because Saunders had a significant personal
stake in not revealing his prior representation of Hall. The district
court rejected this claim on the basis of Saunders' statements that he
saw no conflict of interest and that as far as he was concerned his rep-
resentation of Hall "[e]nded when I walked into the courtroom and
they told me he was dead and the case was gone." We conclude that
the district court erred. To begin with, the district court decided to put
great weight on Saunders' testimony based on our observation in
United States v. Young, 644 F.2d 1008 (4th Cir. 1981), that a court
"accords great weight to a lawyer's perception of a conflict" when
evaluating a conflicts claim. 644 F.2d at 1014. However, the district
court did not consider our next crucial statement that "courts neces-
sarily rely in large measure upon the good faith and good judgment
of defense counsel in determining whether an actual conflict of inter-
est exists." Id. (internal quotation marks omitted). The difficulty with
placing "great weight" on Saunders' testimony that he did not see a
conflict is that the district court repeatedly found that Saunders did
not exercise good judgment. See, e.g., Mickens, 74 F. Supp. 2d at 605
(noting that Saunders' view that he had no continuing allegiance to
Hall was "remarkably wrong"); id. at 606 (noting that Saunders' fail-
ure to disclose his prior representation of Hall was"inexcusable"); id.
at 612 n.20 (finding that Saunders' testimony that"he assumed that
[his co-counsel] (and everyone else) knew that he had represented
Hall . . . lacks evidentiary support and . . . borders on the absurd");
id. at 612 (finding that Saunders had a "myopic view of the potential
conflicts and [an] utter insensitivity to the ethical issues raised by the
facts"); id. at 605 (stating that "the evidence shows that, regrettably,
Saunders never struggled with the ethical issues"); id. at 611 (con-
cluding that Saunders' reasons for failing to pursue investigative leads
"are not defensible"). In situations such as this where a lawyer fails
to exercise good judgment, courts do not hesitate to disregard a law-
yer's testimony that he did not perceive a conflict of interest. See
United States v. Swartz, 975 F.2d 1042, 1046-48 (4th Cir. 1992)
(rejecting lawyer's statement that he had "[n]o conflict whatsoever"
in representing two defendants in same case); Hoffman v. Leeke, 903
F.2d 280, 286 (4th Cir. 1990) (rejecting lawyer's testimony that "he
saw no conflict of interest because he thought [his two clients in the
same criminal case] would testify to substantially the same facts"); cf.
Wheat, 486 U.S. at 163 (holding that a court may disqualify a lawyer

                     15
who is willing to accept a client's waiver of a conflict of interest and
observing "that the willingness of an attorney to obtain such waivers
from his clients may bear an inverse relation to the care with which
he conveys all the necessary information [about potential problems]
to them"). Thus, Young does not establish a rule that courts must
always accord great weight to a lawyer's perception about whether an
actual conflict exists. Rather, when it is clear that the lawyer lacks
good faith or good judgment, his testimony may be disregarded, or at
least not be given "great weight." Here, we are not suggesting that
Saunders' testimony should have been rejected, but it was certainly
not entitled to great weight in light of the district court's several find-
ings that confirmed Saunders' poor judgment.

In any event, because the district court took Saunders' testimony
as truthful, so do we. Still, his testimony -- taken at whatever weight
-- does not undermine Mickens' argument that there was an actual
conflict. As we have repeatedly recognized, a lawyer's personal inter-
ests may "conflict with the clear objective of his representation of the
client." Burket, 208 F.3d at 185 (quoting Tatum, 943 F.2d at 376). See
also Fields, 956 F.2d at 1298-99 (noting that petitioner arguably dem-
onstrated a conflict when his interests diverged from his lawyer's "in-
terest in protecting his own professional reputation and good-
standing"); United States v. Magini, 973 F.2d 261, 264 (4th Cir.
1992). When Saunders undertook the representation of Mickens, it
was clearly established that "[d]efense counsel have an ethical obliga-
tion to avoid conflicting representations and to advise the court
promptly when a conflict of interest arises." Sullivan, 446 U.S. at 346.
See also Va. Code Prof'l Responsibility DR5-105(A) (Michie 1992).
And, the Virginia Code of Professional Responsibility (as it was
called at the time of Mickens' trial) provided that a lawyer had the
duty to "explain any circumstances that might cause a client to ques-
tion his undivided loyalty." Va. Code Prof'l Responsibility EC 5-19
(Michie 1992). As the district court found, "Saunders' representation
of the murder victim, at the time of the murder, is undoubtedly a cir-
cumstance `that might cause a client to question his undivided loy-
alty.'" Mickens, F. Supp. 2d at 601. Regardless of whether Saunders
believed he could ethically represent Mickens, he was also required
to "defer to a client who [held] the contrary belief [by] withdraw[ing]
from representation of that client." Va. Code Prof'l Responsibility EC
5-19 (Michie 1992). Saunders thus had the duty to inform both Mick-

                     16
ens and the court of the prior representation of Hall. If Mickens had
objected, Saunders had a related duty to withdraw.

Once Saunders proceeded with the representation of Mickens in
these circumstances, he was potentially subject to disciplinary pro-
ceedings, which gave rise to an interest in protecting his professional
reputation. In other words, Saunders had an interest in preventing his
representation of Hall from coming to light. This interest diverged
from Mickens' interest in learning about the earlier representation and
in making sure he (Mickens) received conflict-free representation.
Saunders was thus caught in an actual conflict. See Fields, 956 F.2d
at 1298-99 (recognizing potential conflict when client's interest
required lawyer "to confess his own negligence or incompetence," but
ultimately rejecting claim because once lawyer "frankly admitted [his
errors] in open court," "any conflict that might have stemmed from
[the lawyer's] interest in protecting his professional standing evapo-
rated"); cf. United States v. Iorizzo, 786 F.2d 52, 58 (2d Cir. 1986)
(holding that defendant established conflict of interest claim when
lawyer, "solely to protect" his own interest in his professional reputa-
tion, decided to forego cross-examination of witness that lawyer had
previously represented); Government of the Virgin Islands v. Zepp,
748 F.2d 125, 136 (3d Cir. 1984) (holding that an actual conflict
existed when defendant's interests diverged from trial counsel's per-
sonal interest in avoiding potential criminal and disciplinary charges
for destroying evidence in defendant's case). Saunders' testimony that
he did not perceive a conflict may speak to whether the conflict
caused an adverse effect, but it does not negate the reality of an actual
conflict.

Mickens next contends that an actual conflict existed because
Saunders could not investigate Hall, using the confidential informa-
tion he learned from the young man, without violating the ethical
duties that he (Saunders) owed to Hall, his former client. Saunders
had a duty to preserve Hall's secrets and confidences even though his
employment as Hall's lawyer had ended. See Va. Code Prof'l Respon-
sibility DR 4-101, EC 4-6 (Michie 1992). The Supreme Court has
recently reaffirmed the common law rule that a lawyer's duty to pro-
tect his client's confidences continues after the client's death. See
Swidler & Berlin v. United States, 524 U.S. 399, 410-11 (1998).
Saunders also had a duty to zealously represent Mickens. See Va.

                     17
Code Prof'l Responsibility DR 7-101 (Michie 1992). In representing
Mickens, Saunders could not pull his punches in order to protect what
he knew about Hall.

The district court applied the Freund test to reject Mickens' con-
flicts claim on the ground that "Saunders did not learn any confiden-
tial information from Hall that was relevant to Mickens' defense
either on the merits or at sentencing." Mickens, 74 F. Supp. 2d at 606
(emphasis omitted). The district court erred as a matter of law because
it focused too narrowly in describing the circumstance (defense on the
merits or at sentencing) where confidential information might be rele-
vant or useful. We have held that an actual conflict can also arise at
the investigation and plea negotiation stages of a representation. See
Burket, 208 F.3d at 185 ("`[A] failure to act on behalf of a client
before trial has representational significance.'" (quoting Tatum, 943
F.2d at 376)); Magini, 973 F.2d at 263 ("A conflict which causes
counsel to fail to explore possible plea negotiations may implicate the
Sixth Amendment right to counsel."). The proper inquiry, therefore,
is whether Saunders' interest (or duty) in maintaining Hall's secrets
and confidences diverged from Mickens' interest in pursuing a course
of action, specifically, a reasonable pretrial investigation. See Wil-
liams, 146 F.3d at 212. Here, the divergence of interests was suffi-
cient to create a second actual conflict.

The district court found that Saunders learned the following infor-
mation through his representation of Hall: "(a) Hall had been charged
with carrying a concealed weapon at the intersection of 27th Street
and Marshall in Newport News; (b) Hall's mother had pressed
charges against him for assault . . .; and (c) Hall was not living with
his mother at the time of his death." Mickens , 74 F. Supp. 2d at 606.
The district court also found that Saunders met with Hall for fifteen
to thirty minutes and that they discussed "the circumstances surround-
ing each of the charged crimes." Id. at 599. Finally, the district court
acknowledged that Saunders obtained confidential information from
Hall. Id. at 606. Saunders thus learned"confidences" and "secrets" in
his representation of Hall that he (Saunders) was bound not to reveal.
See Va. Code Prof'l Responsibility DR 4-101 (Michie 1992); Com-
monwealth v. Edwards, 370 S.E.2d 296, 301 (Va. 1988). Moreover,
under Virginia law even the charges against Hall were confidential
because they were in Hall's juvenile court records which cannot be

                    18
opened to those outside the juvenile court system without a court
order. See Va. Stat. Ann. § 16.1-305.

Juxtaposed to Saunders' duty to remain loyal to Hall by maintain-
ing his confidences and secrets was a duty he owed to his new client,
Mickens. As illustrated by the American Bar Association's standards,
Saunders had the duty to conduct a thorough pretrial investigation for
Mickens: "Defense counsel should conduct a prompt investigation of
the circumstances of the case and explore all avenues leading to facts
relevant to the merits of the case and the penalty in the event of con-
viction." ABA Standards for Criminal Justice Standard 4-4.1(a) (3d
ed. 1993). The Supreme Court and our circuit have recognized the
ABA standards as "guides to determining what is reasonable." Strick-
land, 466 U.S. at 688, quoted in Jones v. Murray, 947 F.2d 1106,
1110 (4th Cir. 1991). Saunders did not investigate (or attempt to
develop) any negative information about Hall, the victim of the crime
Mickens allegedly committed. Yet the circumstances of this crime
(murder and sodomy) suggested that some consideration had to be
given to investigating the character and background of the victim.
There were no witnesses to Hall's murder, which occurred in a
secluded area that was a "known gathering place for homosexuals,"
Mickens, 74 F. Supp. 2d at 607. Saunders knew from his representa-
tion of Hall that Hall had some tendency to violence or aggressive-
ness and that for some reason he was no longer living at home,
despite his young age. This information, together with the notable
location of Hall's murder, at least suggested an investigation into
whether consent to the sodomy and self-defense to the murder might
be defenses or statutory mitigators. In other words, the negative infor-
mation Saunders had about Hall had the potential to lead to informa-
tion about the circumstances of the crime. Indeed, the district court
recognized that "a reasonable investigation would have included an
examination of Hall's past." Id. at 610. Nevertheless, the district court
did not see a problem. The court concluded that the confidential infor-
mation Saunders had about Hall did not create an actual conflict
because it "was irrelevant to Mickens' defense" since he denied com-
mitting the crime. Id. at 606. This analysis misses the mark because
a lawyer has an initial duty to investigate and to make his own, inde-
pendent appraisal of the case. See ABA Standards for Criminal Justice
Standard 4-4.1(a). Of course, obvious avenues of investigation do not
always lead to relevant evidence or viable defenses. The point is that

                    19
reasonable areas of investigation must be considered and pursued.
Because of Saunders' duty to protect Hall's secrets and confidences,
he could not even consider an investigation that was suggested by the
circumstances. See Tatum, 943 F.2d at 376 (noting that actual conflict
exists when lawyer's "continuing duty to former client[ ] . . . inter-
fere[s] with his consideration of all facts and options for his current
client") (emphasis added). We recognize that in its adverse effect
inquiry the district court "credit[ed] Saunders' testimony that he did
not refrain from taking any actions for Mickens because of his earlier
representation of Hall." Mickens, 74 F. Supp. 2d at 612. But that begs
the question whether Saunders had an actual conflict in the first place.
Saunders' testimony that there was no adverse effect does not address
whether Mickens' interests diverged from Saunders' interests in pro-
tecting Hall's confidences. Saunders had an actual conflict because he
could not even consider an investigation into Hall's character or back-
ground, using as a starting point the information he had about the cir-
cumstances of the crimes charged against Hall.

Saunders' duty to conduct a reasonable investigation created still
another conflicting interest. Because this was a capital case, there was
a good chance that someone from the victim's family (perhaps Hall's
mother) would testify during the penalty phase. See Va. Stat. Ann.
§ 19.2-264.4 (Michie 1992); Payne v. Tennessee, 501 U.S. 808, 827
(1991); Mickens, 74 F. Supp. 2d at 614. Again, there is a duty to "ex-
plore all avenues leading to facts relevant to . . . the penalty." ABA
Standards for Criminal Justice Standard 4-4.1(a). Surely this would
require defense counsel to consider investigating the victim's relation-
ship with key family members, especially (in this case) the victim's
mother since the victim was a juvenile. Here, Saunders, while he rep-
resented Hall, learned something about his relationship with his
mother and about the fact that he no longer lived at home. In particu-
lar, Saunders learned about the circumstances leading to the charge
that Hall had "grabbed [his mother] by the arms and shoved her to the
ground" shortly before his death. Mickens, 74 F. Supp. 2d at 599. This
confidential or secret information that Saunders had about some
aspects of Hall's relationship with his mother also created a conflict:
Saunders' interest in preserving Hall's confidences diverged from
Mickens' interest in having Saunders consider an investigation into
Hall's relationship with his mother.

                    20
In sum, Mickens must be afforded a new trial because of the con-
flict of interest problem. He has shown that (1) the state judge failed
to inquire into an apparent conflict that she knew or reasonably
should have known existed, (2) he did not waive any conflict, and (3)
his lawyer, Saunders, had an actual conflict of interest. This is suffi-
cient under Wood v. Georgia to establish the merits of his claim that
he was deprived of his Sixth Amendment right to representation that
is free of conflicts of interest. Prejudice is therefore presumed, and
Mickens is entitled to a new trial.4

III.

Mickens next argues that the district court erred in rejecting his
claims for ineffective assistance of counsel based on his trial coun-
sels' inadequate pretrial investigation and failure to request a psychi-
atric evaluation for the resentencing. The first of these claims is that
counsel were ineffective because they failed to investigate (or to
request an investigator) for the purpose of gathering evidence for a
consent defense and for use in mitigation at sentencing. The district
court held that Mickens' claims of inadequate investigation were
defaulted because he had not fairly presented them to the Virginia
courts. See Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997). We
agree with the district court. See Mickens, 74 F. Supp. 2d at 598.

Mickens' second ineffective assistance claim focuses on counsels'
failure to obtain a mental health expert to perform an evaluation for
the resentencing. The district court rejected this argument on the mer-
its. On appeal Mickens has not shown us what a mental health expert
would have discovered beyond what counsel already knew at the time
of the resentencing. Moreover, this claim was also adjudicated against
Mickens on the merits in state court. See Williams v. Taylor, 120
S. Ct. 1495, 1516 (2000) ("The relevant provision, 28 U.S.C.
§ 2254(d)(1) (1994 ed., Supp. III), prohibits a federal court from
granting an application for a writ of habeas corpus with respect to a
claim adjudicated on the merits in state court unless that adjudication
_________________________________________________________________
4 Mickens also argues that he is entitled to relief under a straightfor-
ward application of the Sullivan test, that is, he has shown both actual
conflict and adverse effect. Because the presence of an actual conflict is
sufficient to presume prejudice in the circumstances of this case, we need
not consider the question of adverse effect.

                    21
`resulted in a decision that was contrary to, or involved an unreason-
able application of, clearly established Federal law, as determined by
the Supreme Court of the United States." (quoting 28 U.S.C.
§ 2254(d)(1))). We also reject this claim.

IV.

Mickens argues that the evidence was insufficient to prove
attempted forcible sodomy. He further contends that absent sufficient
proof of the underlying predicate offense, the capital murder convic-
tion cannot stand. The district court concluded that this claim was
defaulted because it was not fairly presented to the state courts. See
Matthews, 105 F.3d at 911. Again, we agree with the district court.
See Mickens, 74 F. Supp. 2d at 597.

V.

In his reply brief Mickens raises the argument that the ineffective
assistance of his state habeas counsel excuses the default of additional
ineffective assistance of counsel claims raised for the first time in his
federal habeas petition. We have held that ineffective assistance by
state habeas counsel fails to establish cause, see Mackall v. Angelone,
131 F.3d 442, 449 (4th Cir. 1997) (en banc) ("Because [petitioner]
has no right to effective assistance of counsel in his state habeas pro-
ceedings, he cannot demonstrate cause to excuse the procedural
default of his claims that his trial and appellate counsel were constitu-
tionally ineffective."), cert. denied, 522 U.S. 1100 (1998), and the dis-
trict court held the additional claims defaulted on this ground. We
adopt the district court's analysis on this issue. See Mickens, 74 F.
Supp. 2d at 595.

VI.

A certificate of appealability is issued. The judgment of the district
court is reversed because Walter Mickens' lead trial counsel had a
conflict of interest that the judge appointing counsel failed to look
into. On remand the district court will grant the writ of habeas corpus
unless the Commonwealth of Virginia retries Mickens within 180
days of the issuance of our mandate.

REVERSED

                    22
WIDENER, Circuit Judge, dissenting:

I respectfully dissent. Because Mickens has failed to establish that
his attorney's conflict of interest adversely affected his representation,
I would affirm the decision of the district court and deny Mickens'
petition for habeas corpus relief.

I.

I accept, for the purposes of argument, the majority's conclusion
that Mickens' attorney labored under an actual conflict of interest. I
must disagree, however, with the majority's conclusion that the
Supreme Court's decision in Wood v. Georgia, 450 U.S. 261 (1981),
relieves Mickens from his burden of establishing that his attorney's
conflict of interest adversely affected his representation.

As the majority has noted, a criminal defendant's Sixth Amend-
ment right to effective assistance of counsel includes a right to coun-
sel unhindered by conflicts of interest. Wood , 450 U.S. at 271; United
States v. Tatum, 943 F.2d 370, 375 (4th Cir. 1991). The general stan-
dard for ineffective assistance of counsel has most clearly been articu-
lated by the Supreme Court in Strickland v. Washington, 466 U.S. 668
(1984). To prevail, a petitioner alleging ineffective assistance of
counsel must establish, (1) that his attorney's representation fell
below an objectively reasonable performance and (2) that the inade-
quate performance prejudiced the petitioner's case. Strickland, 466
U.S. at 687. To establish prejudice, "[t]he defendant must show that
there is a reasonable probability that, but for counsel's unprofessional
errors, the result of the proceeding would have been different." Strick-
land, 466 U.S. at 694. This constitutional standard for establishing
ineffective assistance of counsel applies equally in collateral habeas
corpus proceedings as it does on direct appeal. Strickland, 466 U.S.
at 697.

Even as it clarified the applicable standard for ineffective assis-
tance of counsel, however, the Strickland Court harmonized existing
case law and noted exceptions to the new standard it articulated, rec-
ognizing special circumstances addressed by its prior decisions. The
Strickland Court recognized that a claim of ineffective assistance of
counsel predicated on a defense attorney's conflict of interest presents

                     23
a special case. Strickland, 466 U.S. at 692. To establish ineffective
assistance of counsel predicated on a conflict of interest a defendant
must establish only that (1) his attorney labored under an actual con-
flict of interest that (2) adversely affected the representation. See
Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). After a defendant satis-
fies this two-part test, prejudice is presumed and a defendant need not
show that the conflict altered the outcome of the proceeding. Sullivan,
466 U.S. at 349-50.

In Wood, the Court addressed a conflict of interest issue apparent
on the face of the record even though the conflict had not been
addressed below. Wood, 450 U.S. at 262-63. Because the case arose
as an appeal from a revocation of probation, the Court analyzed the
conflict under due process, rather than Sixth Amendment grounds.
Wood, 450 U.S. at 271-72. Nonetheless, the Court cited Sullivan for
the proposition that the Sixth Amendment ensures a right to counsel
free from conflict of interest. Wood, 450 U.S. at 271. Without the
benefit of briefing, the Court could not determine whether counsel
labored under an actual conflict of interest. Wood, 450 U.S. at 272.
The record was adequate to establish, however, "that the possibility
of a conflict of interest was sufficiently apparent at the time of the
revocation hearing to impose upon the [trial] court a duty to inquire
further." Wood, 450 U.S. at 272. The Wood Court thus clarified that
trial courts have an obligation to inquire into potential conflicts of
interest when they know or reasonably should know of a conflict.

The Supreme Court remanded the case and instructed the trial court
"to determine whether the conflict of interest that this record strongly
suggests actually existed" but did not expressly instruct the trial court
to identify an adverse effect. Wood, 450 U.S. at 273. The majority
concludes that, because the Wood Court did not expressly require the
trial court to identify an adverse effect on remand, a defendant need
not establish an adverse effect when a trial court had a duty to inquire
into a conflict of interest but fails to do so. Thus, the majority reads
Wood to have overruled the second part of Sullivan's two-part stan-
dard by implication. "Overruling by implication is not favored."
Catawba Indian Tribe of South Carolina v. South Carolina, 978 F.2d
1334, 1347 (4th Cir. 1992).

At the risk of self-immolation, I should say that the decision in
Wood, to me, has not turned out to be a model of clarity. The Wood

                     24
Court was concerned about the potential conflict of interest faced by
a defense attorney hired and compensated by the defendants'
employer whose interests appeared to diverge from their own. Wood,
450 U.S. at 269-71. The Court cited Sullivan for the proposition that
a defendant's right to effective counsel includes a right to "representa-
tion that is free from conflicts of interest." Wood, 450 U.S. at 271.
The Court then noted that "[o]n the record before us, we cannot be
sure whether counsel was influenced in his basic strategic decisions
by the interests of the employer who hired him." Wood, 450 U.S. at
272 (emphasis added). If the defendants' attorney had been so influ-
enced, the Court ruled, "the due process rights of petitioners were not
respected." Wood, 450 U.S. at 272. That language may only mean that
the Court required not just an actual conflict, but also an indication
that the conflict adversely affected the counsel's basic strategic deci-
sions. When read in this light, the Wood Court's terse instruction to
the trial court on remand does not bear the Constitutional weight the
majority ascribes to it. As this court has recognized, the two require-
ments of the Sullivan test, "an actual conflict of interest resulting in
an adverse effect on counsel's performance, are often intertwined,
making the factual analyses of them overlap." United States v. Tatum
943 F.2d 370, 375 (4th Cir. 1991). Thus, the Wood Court's instruction
to the trial court amounts to no more than shorthand for an explicit
two part test that the Wood Court did not even have occasion to quote
in its majority decision much less to overrule. Indeed, subsequent to
Wood, found in 450 U.S. 261, the holding of Sullivan was under-
scored by its citation in Strickland: "Prejudice is presumed only if the
defendant demonstrates that counsel `actively represented conflicting
interests' and that `an actual conflict of interest adversely affected his
lawyer's performance.'" Strickland, 466 U.S. at 692 (quoting Sulli-
van, 446 U.S. at 348).

Only in extraordinary circumstances not present here has the
Supreme Court reversed a conviction because of an actual conflict of
interest without a determination that the conflict of interest adversely
affected the representation. The only occasions I have found in which
the Supreme Court has not inquired into an adverse effect are those
cases in which a defense attorney objected to the conflict of interest
and the trial court nonetheless declined to address the conflict. In such
a case, the Supreme Court has held, reversal is required without

                     25
inquiry into either actual conflict or adverse effect. See Holloway v.
Arkansas, 435 U.S. 475, 488-89 (1978).

The majority decision is also contrary to this court's interpretation
of Wood. In United States v. Gilliam, 975 F.2d 1050 (4th Cir. 1992),
this court addressed Wood without concluding, as does the majority
here, that the Supreme Court had partially overruled Sullivan. In Gil-
liam, the defendant did not raise the issue of conflict resulting from
multiple representation until he obtained new counsel at the sentenc-
ing phase of his trial and, as a result of his delay, the trial court
declined to conduct a hearing into the possibility of conflict. Gilliam,
975 F.2d at 1054. On appeal, this court concluded that the defendant
had alleged an actual conflict and noted that "if the court is aware, or
should be aware, of a particular conflict, it should conduct a sua
sponte inquiry into its existence." Gilliam , 975 F.2d at 1053 (quoting
United States v. Akinseye, 802 F.2d 740, 744 (4th Cir.1986)). Without
citing Wood, the court held that "failure of the court to make inquiry
under Rule 44(c) is not, standing alone, sufficient to require reversal
of a conviction" and remanded to the district court to conduct a hear-
ing into the conflict. Gilliam, 975 F.2d at 1053-54. The court cited the
Sullivan two-part test as the applicable standard. See Gilliam, 975
F.2d at 1054 n.5. Rather than reverse, this court remanded, noting that
"we do not mean to dictate the result to be reached by the lower
court" on remand, and left open the possibility that the district court
might deny the claim on the grounds that there was"no suggestion
that the alleged conflict impaired the ability of counsel to present the
case to the jury." Gilliam, 975 F.2d at 1054 (emphasis added).

Again, in Beaver v. Thompson, this court noted that "[t]o prevail
on a claim of conflict of interest, Beaver must present convincing evi-
dence of an actual conflict and a resulting adverse effect on perfor-
mance." 93 F.3d 1186, 1192 (4th Cir. 1996). This court applied the
two-part Sullivan test without citing Wood in a case where the defense
attorney was a part-time prosecutor for the neighboring county and
where the local trial court would presumably have been aware of the
potential conflict.

The majority relies on language in United States v. Tatum that "[i]n
Wood v. Georgia, the Court flatly stated that a conflict situation
which is not addressed by the trial court requires reversal." Tatum,

                    26
943 F.2d at 379 (citations omitted). The Tatum court cited Wood in
response to an argument, raised by the government and accepted by
the district court, that the court's review of the conflict of interest
issue was premature because facts of record had not yet been devel-
oped. Tatum, 943 F.2d at 379. The implication was that the defendant
would be free to raise the issue on collateral habeas corpus review
rather than on direct appeal. Nonetheless, the Tatum court cited the
two-part test of Sullivan as the applicable standard. Tatum, 943 F.2d
at 375. The court then applied the test concluding that "known facts
lead inevitably to the conclusion that [defendant's counsel] had unac-
ceptable conflicts of interest" and "that pretrial strategies were
adversely affected by those conflicts." Tatum, 943 F.2d at 380
(emphasis added). The court concluded that when, as in the case
before it, "the record supports these conclusions, we may confront the
issue on direct appeal." Tatum, 943 F.2d at 380 (citing Wood, 450
U.S. at 272). Thus, contrary to the majority's holding, Tatum
expressly upheld and applied the Sullivan two-part test and cited
Wood for the more narrow jurisdictional point that this court could
appropriately address the conflict of interest issue on direct appeal.

II.

Mickens asserts that, when a trial court has failed to inquire into
a potential conflict even though it knew or should have known of the
conflict, footnote 18 of the Wood decision requires automatic reversal
without any inquiry into the existence of either an actual conflict or
an adverse effect. See, e.g., United States v. Levy, 25 F.3d 146, 153
(2nd Cir. 1994); Unites States v. Burney, 756 F.2d 787, 791 (10th Cir.
1985). The relevant footnote states that "Sullivan mandates a reversal
when the trial court has failed to make an inquiry even though it
`knows or reasonably should know that a particular conflict exists.'"
Wood, 450 U.S. at 273 n.18 (internal quote from Sullivan, 446 U.S.
at 347).

The majority declines to reach Mickens' argument about footnote
18 because it concludes he has identified an actual conflict and that
the Wood Court's instruction to the trial court on remand eliminates
the requirement of an adverse effect. See Majority opinion at 13 n.3.
On its face, the majority's rule is distinct from the automatic reversal
rule in that it requires a reviewing court to find that an actual conflict

                     27
of interest existed before it may reverse a conviction. See Majority
opinion at 10. In practice, however, the rule adopted by the majority,
which eliminates the adverse effect requirement when a trial court
fails to inquire into a conflict about which it should have known, is
functionally equivalent to the automatic reversal rule.

In the absence of an objection from defense counsel, the trial court
need not conduct an inquiry unless it "knows or reasonably should
know that a particular conflict exists." Sullivan, 446 U.S. at 347
(emphasis added). In most cases, the same facts that would lead an
appellate court applying Mickens' automatic reversal rule to conclude
that the trial court should have been aware of a"particular conflict"
would also lead a court applying the majority's rule to conclude that
an actual conflict existed. Under either rule, the result is reversal of
the defendant's conviction. In this case, for example, the majority
finds that the trial court should have been aware of the conflict
because Mickens faced charges which might require his defense
counsel to counter evidence about the victim and the impact of the
murder on the victim's family. See majority opinion at 12. By the
same token, the majority finds an actual conflict because Mickens'
counsel was obligated to investigate and to consider using evidence
about the victim to challenge the nature of the crime and the impact
of the murder on the victim's family. See majority opinion at 19-20.

For the same reasons that I reject the majority's proposed rule,
which requires automatic reversal in practice, I must reject the rule
asserted by Mickens, which requires automatic reversal on its face.
Despite Mickens' assertions, footnote 18 of Wood can not mean that
automatic reversal is required when a trial court fails to inquire into
a conflict about which it knew or should have known. That rule would
be inconsistent with the manner in which the Wood Court disposed of
the case before it. In Wood, the Court ruled that the "possibility of a
conflict of interest was sufficiently apparent . . . to impose upon the
[trial] court a duty to inquire further" and noted that the trial court had
failed to conduct such an inquiry. Wood, 450 U.S. at 272. These hold-
ings satisfy the predicates necessary to trigger the automatic reversal
rule asserted by Mickens. Nonetheless, the Wood Court chose to
remand the case before it to the trial court for an inquiry into the con-
flict rather than to reverse the trial court's decision. Wood, 450 U.S.
at 273.

                     28
I should add that the footnote language upon which Mickens relies
should be considered as a response by the Wood majority to Justice
White's dissent, not an attempt to create a new rule requiring auto-
matic reversal. Justice White argued that the Court did not have juris-
diction to address the conflict of interest apparent from the record
because the conflict had not been raised in the courts below. Wood,
450 U.S. at 280. In response, the Wood Court's footnote 18 defended
its jurisdiction by indicating that the trial court's failure to conduct an
inquiry constituted error under the rule of Sullivan and noting that
Sullivan did not prohibit "the raising of a conflict-of-interest problem
that is apparent in the record." Wood, 450 U.S. at 273 n.18 (quoting
Sullivan, 446 U.S. at 347). Subsequent decisions have cited Wood for
this procedural point. See Izumi Seimitsu Kogyo Kabushiki Kaisha v.
U.S. Philips Corp., 510 U.S. 27, 33 (1993); Tatum, 943 F.2d at 380.

III.

Because I disagree with the majority's conclusion that Wood has
eliminated the requirement that an actual conflict adversely affect the
representation and reject Mickens invitation to adopt the automatic
reversal rule, I should address briefly whether Mickens has estab-
lished an adverse effect in this case.

I note, especially, that the majority decision does not take issue
with the finding of the district court that Saunders' conflict of interest
caused no adverse effect in the representation of Mickens in this case.
A reference to the reported opinion of the district court is instructive.
Commencing at 74 F. Supp. 2d, page 606, and continuing to page
613, the district court considered each of Mickens' claims of adverse
effect: Saunders' failure to raise a consent defense; failure to investi-
gate or raise any negative information about Hall; failure to engage
in meaningful plea negotiations; failure to appraise the sentencing
court of Hall's pending charges or strained relationship with his
mother; failure to pass along information to his co-counsel; and mak-
ing a deficient investigation. The district court considered each of
these items in great detail, and supported its findings with page and
exhibit references from the record. Its findings are largely factual, and
the majority does not contend they are clearly erroneous.

The majority correctly states that the existence of a conflict pres-
ents a mixed question of law and fact subject to de novo review, Sulli-

                     29
van, 446 U.S. at 342, and that the district court's factual findings are
subject to the clearly erroneous standard. Fields v. Attorney General,
956 F.2d 1290, 1297 n.18 (4th Cir. 1992). However, the adverse
effect inquiry, in my view, is so heavily fact dependent that I believe
considerable deference must be given to the findings of the district
court.

A defendant has established an adverse effect if he proves that his
attorney took action on behalf of one client that was necessarily
adverse to the defense of another or failed to take action on behalf of
one because it would adversely affect another. See Tatum, 943 F.2d
at 376. Thus both taking affirmative actions and failing to take actions
"that are clearly suggested by the circumstances" can indicate an
adverse effect. Tatum, 943 F.2d at 376. Based on our holding in
Tatum, I agree with the district court's thoughtful articulation of a
three-part standard for showing an adverse effect which, as in any
other civil action, Mickens must establish by a preponderance of the
evidence. Mickens, 74 F. Supp. 2d at 603-4 (citing Freund v. Butter-
worth, 165 F.3d 839, 860 (11th Cir. 1999) (en banc)). First, the defen-
dant must identify a plausible alternative defense strategy or tactic
that his defense counsel might have pursued. Second the defendant
must show that the alternative strategy or tactic was objectively rea-
sonable under the facts of the case. Because prejudice is presumed,
the petitioner need not show that the tactic or strategy would have
altered the outcome of the trial, rather he must only establish that the
alternative "possessed sufficient substance to be a viable alternative."
Freund, 165 F.3d at 860. Finally, the defendant must establish that the
defense counsel's failure to pursue that strategy or tactic was linked
to the actual conflict.

Mickens challenges this standard, arguing that neither this circuit
nor the Supreme Court has required a petitioner to establish a link
between an adverse effect and an actual conflict. Such a link is
implicit, however, in the Supreme Court's requirement that a defen-
dant show that "his counsel actively represented conflicting interests"
and that "an actual conflict of interest adversely affected his lawyer's
performance." Sullivan, 466 U.S. at 348, 350. As this court has noted,
the two requirements, "an actual conflict of interest resulting in an
adverse effect on counsel's performance, are often intertwined, mak-

                     30
ing the factual analyses of them overlap." Tatum, 943 F.2d at 375
(emphasis added).

I conclude that the district court applied the appropriate standard
to evaluate the adverse effects asserted by Mickens. Because I agree
with the district court that many of Mickens' assertions of adverse
effect were not viable defense strategies and that those that were via-
ble defense strategies were not linked to his attorney's conflict of
interest, I agree that there was no adverse effect from Saunders' con-
flict of interest.

IV.

To sum up the case, the rule of Cuyler v. Sullivan is that in order
to prevail in a case such as this ". . . a defendant must establish that
an actual conflict of interest adversely affected his lawyer's perfor-
mance." 446 U.S. at 350. That rule was endorsed by the Court explic-
itly in Strickland v. Washington, 466 U.S. at 692: "Prejudice is
presumed only if the defendant demonstrates that . .. `an actual con-
flict of interest adversely affected his lawyer's performance.'" Sulli-
van was decided in 1980, and Strickland in 1984. The majority holds
that the intervening 1981 case of Wood v. Georgia has changed that
rule so that an adverse effect is no longer required. I am of opinion
that Wood did not change the Sullivan rule and, for that reason, I
respectfully dissent.

                    31